                                                  1   Lanning M. Trueb, ABA No. 8911083
                                                      JOHNSON BEARD & TRUEB, P.C.
                                                  2   330 L Street
                                                      Anchorage, Alaska 99501
                                                  3   Phone: 907.277.0161
                                                      Facsimile: 907.277.0164
                                                 4    E-mail: Lmtrueb@msn.com
                                                  5
                                                                                UNITED STATES DISTRICT COURT
                                                 6
                                                                              FOR THE DISTRICT AT ANCHORAGE
                                                  7
                                                      EMILY HARTER,
                                                 8
                                                                                    Plaintiff,
                                                 9
                                                                     v.                                 VERIFIED COMPLAINT FOR
                                                 10                                                     MARITIME PERSONAL INJURY &
                                                      PETE FEENSTRA, and the F/V VIS, O.N.              EARNED WAGES
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      973035 and her engine, machinery, tackle,
                       ANCHORAGE, ALASKA 99501




                                                 12
                                                      gear, appurtenances, apparel, furniture and
                         PHONE (907) 277-0161




                                                      equipment, in rem,
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                                                    Defendants.
                                                 14                                                      Case No. 3:20-cv-00077-SLG

                                                 15
                                                                      ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE
                                                 16                    WITHOUT SECURITY AND PREPAYMENT OF COSTS
                                                                                     (28 U.S.C. § 1916)
                                                 17
                                                             Plaintiff Emily Harter, through counsel Lanning M. Trueb of Johnson Beard & Trueb,
                                                 18
                                                      P.C., alleges the following causes of action against defendants.
                                                 19
                                                                                                 INTRODUCTION
                                                 20
                                                             1.      This is a case of admiralty and maritime jurisdiction as hereinafter more fully
                                                 21
                                                      appears. This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P. 9(h).
                                                 22
                                                      The negligence action against plaintiff’s employer arises under §33 of the Merchant Marine Act
                                                 23
                                                      of 1920, presently found at 46 U.S.C. § 30104 (Jones Act). The unseaworthiness and wage
                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                  Page 1 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 1 of 6
                                                  1   claims against the in personam and in rem defendants arise under the general maritime and other
                                                  2   applicable law. Plaintiff waives her right to a trial by jury and elects to try her action on the
                                                  3   admiralty side of this Honorable Court. For the reasons noted more fully below, both
                                                 4    jurisdiction and venue are appropriate before this Court.
                                                  5             2.   Plaintiff was hired by defendant Pete Feenstra as a crewmember to work aboard
                                                 6
                                                      the F/V VIS, O.N. 973035, for the 2019 Prince William Sound commercial salmon seine season.
                                                  7
                                                                3.   Plaintiff’s injury claims arose during the time period July 1, 2019 through early
                                                 8
                                                      August 2019. Per 46 U.S.C. § 30106, plaintiff’s claims are timely filed.
                                                 9
                                                                4.   Plaintiff’s wage claims arise from her work on and aboard the vessel. Under the
                                                 10
                                                      terms of her crew contract, plaintiff was to be paid all sums owed for her work on October 1,
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      2019. Under applicable law, plaintiff’s in personam and in rem claims for wages are timely
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                      filed.
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                                5.   This Court has both subject matter and personal jurisdiction over all of plaintiff’s
                                                 14
                                                      claims.
                                                 15
                                                                6.   Plaintiff’s crew contract contains a provision that disputes between her and her
                                                 16
                                                      employer are to be filed in Federal Court. Pursuant to the Jones Act, general maritime law, and
                                                 17
                                                      the provisions of plaintiff’s crew contract, venue is appropriate before this Court.
                                                 18
                                                                7.   During all times herein mentioned, defendant Feenstra was a resident of the State
                                                 19
                                                      of Washington, and conducted business in the State of Alaska and was plaintiff’s employer.
                                                 20
                                                                8.   On information and belief, Thompson Maritime, LLC was, during all times herein
                                                 21
                                                      mentioned, the owner of the F/V VIS; but defendant Feenstra was the owner pro hac vice and/or
                                                 22
                                                      operator and/or charterer and/or controller of the F/V VIS.
                                                 23

                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                      Page 2 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 2 of 6
                                                  1          9.      The in rem defendant F/V VIS is a vessel, and is now or will, during the pendency
                                                  2   of this process hereinafter, be within this district and the jurisdiction of the Court.
                                                  3                       JONES ACT NEGLIGENCE AND UNSEAWORTHINESS
                                                 4           10.     Plaintiff hereby realleges and incorporates paragraphs 1 – 9.
                                                  5          11.     In May 2019, plaintiff was engaged as a seaman by defendant Feenstra to be
                                                 6
                                                      employed aboard the F/V VIS.
                                                  7
                                                             12.     In mid-July, and while plaintiff was performing her duties aboard the F/V VIS,
                                                 8
                                                      defendant Feenstra and other crew negligently began harassing, degrading and intimidating
                                                 9
                                                      plaintiff, and making sexually charged comments to plaintiff, and otherwise created a hostile
                                                 10
                                                      work environment. Defendant Feenstra and/or other crew went so far as to write harassing,
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      degrading and intimidating comments in plaintiff’s personal journal. These actions were a
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                      violation of defendant Feenstra’s duties under the Jones Act and a breach of the warranty of
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                      unseaworthiness.
                                                 14
                                                             13.     As a direct and proximate result of the negligence of defendant Feenstra and/or
                                                 15
                                                      his representatives, officers, agents, crew, servants or employees, and/or as the direct and
                                                 16
                                                      proximate result of the unseaworthiness of the F/V VIS, plaintiff was caused to suffer injuries,
                                                 17
                                                      inter alia, including without limit anxiety, distress, fear and emotional and mental anguish, fear
                                                 18
                                                      for her safety, and was afraid to remain aboard the vessel.
                                                 19
                                                             14.     As a direct and proximate cause of the above-described injuries, plaintiff was
                                                 20
                                                      prevented from pursuing her work aboard the F/V VIS, and in addition to the loss of income
                                                 21
                                                      plaintiff has already suffered because of said injury, plaintiff incurred general damages for fear,
                                                 22
                                                      anxiety, and emotional and mental distress, and was prevented from enjoying the enjoyments and
                                                 23
                                                      pursuits of life, in an amount to be proven more definitely at trial in this matter.
                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                         Page 3 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 3 of 6
                                                  1                                      EARNED WAGE CLAIMS
                                                  2          15.     Plaintiff hereby realleges and incorporates paragraphs 1 – 14.
                                                  3          16.     In May 2019, plaintiff was hired by defendant Feenstra to do work on the F/V
                                                 4    VIS in preparation for the 2019 Prince William Sound salmon seine season for $150 per day.
                                                  5          17.     Defendant Feenstra failed to pay plaintiff anything for this work.
                                                 6
                                                             18.     Defendant Feenstra’s failure to pay plaintiff for this work was a breach of his
                                                  7
                                                      wage obligations to plaintiff, and gives rise to a preferred maritime lien against the in rem
                                                 8
                                                      defendant, the F/V VIS, all in an amount to be proven more definitely at trial in this matter.
                                                 9
                                                             19.     Defendant Feenstra’s breach of his wage obligations to plaintiff also gives rise to
                                                 10
                                                      applicable penalties and claims for attorney fees against defendant Feenstra. all in an amount to
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      be proven more definitely at trial in this matter.
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                             20.     Plaintiff signed a written crew agreement for her work aboard the F/V VIS for the
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                      2019 Prince William Sound commercial salmon seine season. Under the terms of her crew
                                                 14
                                                      agreement, plaintiff was to be paid a crew share of 9%. Under the terms of plaintiff’s crew
                                                 15
                                                      agreement, she was to be paid for her work aboard the F/V VIS on October 1, 2019.
                                                 16
                                                             21.     Plaintiff worked aboard the F/V VIS for 50 days; or until August 2, 2019 when,
                                                 17
                                                      for the reasons noted in ¶12 above, she was caused to leave the vessel.
                                                 18
                                                             22.     Despite the terms of her crew agreement, defendant paid plaintiff only $410 in an
                                                 19
                                                      advance, and $1,095 for fishing gear and her commercial fishing license. Save these amounts,
                                                 20
                                                      defendant Feenstra paid nothing for her work aboard the F/V VIS.
                                                 21
                                                             23.     Defendant Feenstra’s failure to pay plaintiff for her work performed during the
                                                 22
                                                      2019 Prince William Sound commercial salmon seine season was a breach of his wage
                                                 23

                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                    Page 4 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 4 of 6
                                                  1   obligations to plaintiff, and gives rise to a preferred maritime lien against the in rem defendant,
                                                  2   the F/V VIS, all in an amount to be proven more definitely at trial in this matter.
                                                  3           24.     Defendant Feenstra’s breach of his wage obligations to plaintiff also gives rise to
                                                 4    applicable penalties and claims for attorney fees against defendant Feenstra. all in an amount to
                                                  5   be proven more definitely at trial in this matter.
                                                 6
                                                              WHEREFORE, PREMISES CONSIDERED, plaintiff prays this Court to hear her just
                                                  7
                                                      cause of action, and that this Court require the defendant in personam to answer her just cause of
                                                 8
                                                      action, and that she be awarded judgment against defendant as follows:
                                                 9
                                                              1.      That plaintiff be awarded compensatory damages, and any other damages
                                                 10
                                                      allowable under the general maritime law, the Jones Act, and other applicable law against
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      defendant Feenstra in an amount in excess of One Hundred Thousand Dollars ($100,000.00), to
                       ANCHORAGE, ALASKA 99501




                                                 12
                         PHONE (907) 277-0161




                                                      be more fully determined at trial in this matter.
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                              2.      That the defendant F/V VIS be held to answer to an in rem judgment, with all
                                                 14
                                                      available in rem procedures; and that plaintiff be adjudged as a holder of a personal, preferred
                                                 15
                                                      maritime lien against the vessel.
                                                 16
                                                              4.      That plaintiff be awarded attorney’s fees, penalties on her wage claims,
                                                 17
                                                      prejudgment interest, post-judgment interest, costs, and any other relief in law or equity to which
                                                 18
                                                      plaintiff is shown to be entitled.
                                                 19
                                                              DATED this 31st day of March, 2020, at Anchorage, Alaska.
                                                 20
                                                                                                     JOHNSON BEARD & TRUEB, P.C.
                                                 21
                                                                                                     Attorney for Plaintiff

                                                 22
                                                                                               By: /s/ Lanning M. Trueb
                                                                                                   Lanning M. Trueb, ABA No. 8911083
                                                 23

                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                     Page 5 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 5 of 6
                                                  1                                           VERIFICATION
                                                  2          Lanning M. Trueb, deposes and says: Per the provisions of LAR (e)-3(b), that he is the
                                                  3   attorney for Plaintiff and makes this verification on her behalf; that he has read the above and
                                                 4    foregoing Complaint in rem and in personam, knows the contents thereof, and the same is true to
                                                  5   the best of his knowledge, information and belief, based upon the information furnished to him
                                                 6
                                                      by Plaintiff. Lanning M. Trueb makes this Verification per Plaintiff’s authority, and for the
                                                  7
                                                      reason that Plaintiff is confined due to the present COVID-19 orders and restrictions and is
                                                 8
                                                      without the ability to sign and return a Verification of her own at this time. Plaintiff will provide
                                                 9
                                                      her own Verification when conditions exist such that she is able.
                                                 10
                                                             I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                      UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT
                       ANCHORAGE, ALASKA 99501




                                                 12
                                                             Date this 31st day of March, 2020, at Anchorage, Alaska.
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 13
                                                                                                    /s/ Lanning M. Trueb
                                                                                                    Lanning M. Trueb
                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24
                                                      Complaint
                                                 25   Harter v. F/V VIS                                                                    Page 6 of 6

                                                         Case 3:20-cv-00077-SLG Document 1 Filed 03/31/20 Page 6 of 6
